995 So.2d 993 (2008)
Thomas E. JORDAN, Appellant,
v.
STATE of Florida, Appellee.
No. 1D08-2097.
District Court of Appeal of Florida, First District.
October 15, 2008.
Rehearing Denied November 18, 2008.
Thomas E. Jordan, pro se, Appellant.
Bill McCollum, Attorney General, and Bryan Jordan, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Appellant seeks review of the trial court's summary denial of his motion to correct illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). We affirm the denial of the appellant's claim without comment. However, the trial court improperly included language banning the appellant from future pro se filings without giving the appellant notice and an opportunity to respond. See *994 Petty v. State, 926 So.2d 445 (Fla. 1st DCA 2006).
We therefore reverse the portion of the order banning the appellant from future pro se filings and remand for further consideration consistent with this opinion.
AFFIRMED in part, and REVERSED and REMANDED, in part.
KAHN, WEBSTER, and VAN NORTWICK, JJ., concur.